                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION


AVERY PATTERSON,
                  Petitioner,
v.                                                Case No: 5:16-cv-75-TPB-PRL
SECRETARY, DEPARTMENT OF
CORRECTIONS and FLORIDA
ATTORNEY GENERAL,
                 Respondents.
_________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner Avery Patterson initiated this action on February 8, 2016, by

filing a pro se Petition for Writ of Habeas Corpus (Doc. 1) while incarcerated

with the Florida Department of Corrections. On July 1, 2016, the Court

directed Petitioner to keep the Court apprised of his current address at all

times. See Order (Doc. 14 at 3). The website for the Florida Department of

Corrections reflects that Petitioner was released from FDOC custody on June

10, 2020.1 Petitioner, however, did not update his address with the Court.

Therefore, on September 2, 2020, the Court directed Petitioner to file a

notice, by September 30, 2020, advising the Court of his current custody

status and whether his release from custody affects the collateral


1See Corrections Offender Network, Florida Department of Corrections, available
at http://www.dc.state.fl.us/offenderSearch (last visited May 6, 2021).
consequences of this federal habeas action. See Order (Doc. 51). The Court

advised Petitioner that failure to timely comply may result in the dismissal of

this action without further notice.

      “If a petitioner is released from imprisonment subsequent to his filing a

habeas petition, he must establish that his petition still presents a case or

controversy under Article III, § 2, of the United States Constitution.” Shuler

v. Warden, FCC Coleman –USP II, No. 5:12-cv-2580Oc-29PRL, 2015 WL

4606220, *2 (M.D. Fla. July 30, 2015) (citing United States Parole Comm’n v.

Geraghty, 445 U.S. 388, 395–96 (1980); Mattern v. Sec’y Dep’t of Corr., 494

F.3d 1282, 1285 (11th Cir.2007); Bailey v. Southerland, 821 F.2d 277, 278

(5th Cir. 1987)). Once a petitioner’s sentence expires, “some concrete and

continuing injury other than the now-ended incarceration or parole—some

‘collateral consequence’ of the conviction—must exist if the suit is to be

maintained.” Spencer v. Kemna, 523 U.S. 1, 7 (1988).

      In prosecuting this action, Petitioner is responsible for complying with

this Court’s Orders. As of the date of this Order, he has neither complied with

the Court’s Orders (Docs. 14, 51), filed a notice of change of address,

explained his noncompliance, nor requested additional time to comply.

Notably, Petitioner has not filed any documents since filing a Motion to Hear

and Rule (Doc. 50) over 560 days ago. Given that the designated time to

                                        2
respond to the Court’s Order (Doc. 51) passed on September 30, 2020, this

Court concludes that dismissal of this case is appropriate at this time.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall update Petitioner’s mailing address to the stated

residence upon release: 15675 N.W. 43rd Court, Reddick, FL 32686, enter

judgment dismissing this case without prejudice, and close the case.

        DONE AND ORDERED at Jacksonville, Florida, this 7th day of May,

2021.




caw 5/6/Jax-7
c:
Avery Patterson
Counsel of Record

                                        3
